UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 04-4060



UNITED STATES OF AMERICA,

                                              Plaintiff - Appellee,

          versus


MICHAEL RAY NICHOLS,

                                              Defendant - Appellant.



Appeal from the United States District Court for the Western
District of North Carolina, at Charlotte. Graham C. Mullen, Chief
District Judge. (CR-01-215-MU)


Submitted:   August 3, 2005            Decided:   September 14, 2005


Before NIEMEYER, TRAXLER, and SHEDD, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Thomas P. McNamara, Federal Public Defender, G. Alan DuBois,
Assistant Federal Public Defender, Raleigh, North Carolina, for
Appellant.   R. Alexander Acosta, Assistant Attorney General,
Jessica Dunsay Silver, Karen L. Stevens, Karl N. Gellert,
DEPARTMENT OF JUSTICE, Washington, D.C., for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

            Michael   Ray   Nichols   was   convicted   of    conspiracy   to

violate civil rights, 18 U.S.C. § 241 (2000), and two counts of

interfering with housing rights, 42 U.S.C. § 3631(a) (2000).               He

was sentenced as a career offender to three concurrent 110-month

terms and was ordered to pay restitution of $11,646.91.               Nichols

now appeals.    We affirm.



                                      I

            Nichols was a friend of Shane Greene, a longtime resident

of a neighborhood in Bessemer City, North Carolina. Greene and his

friends resented the fact that Hispanics and African-Americans had

begun integrating the formerly all-white neighborhood.               Several

witnesses   testified   that   they   heard   Greene    and   his    friends,

including Nichols, scream racial epithets at Hispanics and African-

Americans who lived in the neighborhood.          Wilson testified that

Nichols and Greene had ongoing discussions about their dislike of

having “niggers” and “spics” living in Bessemer City.

            Julio Sanchez testified that on the evening of July 30,

1999, he and a friend were sitting on the friend’s front porch when

two of the men who previously had yelled epithets at them came up

on the porch.    One man punched his friend in the face.            The other

man attempted to hit Sanchez.         The men left, but later returned




                                  - 2 -
with something in their hands. Screaming, the men broke windows of

trucks parked outside the house as well as windows of the house.

            Martha Sellers, who lived across the street, witnessed

the incident.    She identified the perpetrators as Greene and the

defendant, Michael Nichols.     Lois Wilson, who lived nearby with

Greene’s uncle, testified that she saw Nichols and Greene going

down the street with a bat and an iron pipe yelling such things as,

“Go back to Mexico.     You done got all our damn jobs.”     Wilson

described the scene as “bedlam” and Greene and Nichols as “savages.

. . destroying those guys’ vehicles, destroying the windows and

doors in their house, petrifying them, screaming and hollering and

cussing.”

            Milton Taylor testified that he returned to his home in

the neighborhood on May 31, 1999, only to find that he did not have

his key with him.   He saw two men whom he did not recognize running

down the street toward him.   Taylor was afraid and ran, but the men

caught him, tackled him, and kicked and punched him.    The assault

lasted approximately two minutes.    Taylor suffered a bruised face

and a sore side and shoulder.

            Wilson testified that Greene and Nichols expressed their

intention to teach the Taylor family “a lesson” and that they

intended “to kick their ass.”   After an incident involving Taylor,

Greene and Nichols laughed about “how [they] had kicked his ass.”

Wilson did not witness the incident, but she knew that Greene and


                                - 3 -
Nichols were speaking of the Taylor family because they were

pointing toward the Taylor home.

              Nichols’ version of the Taylor incident was that Taylor

came around the side of his house, “a few statements” were made,

and Greene and another man attacked Taylor. Nichols testified that

he broke up the scuffle, escorted Taylor to the door, and told the

woman who answered the door to keep Taylor inside because Greene

was drunk.



                                     II

              Nichols first claims that the evidence was insufficient

to sustain his conviction on Count II, which charged him with

interfering with Milton Taylor’s housing rights, in violation of 42

U.S.C. § 3631(a).       “‘To establish a violation of § 3631(a), the

Government must prove beyond a reasonable doubt that the defendant

acted with the specific intent to injure, intimidate, or interfere

with the victim because of [his] race and because of the victim’s

occupation of [his] home.’” United States v. Whitney, 229 F.3d

1296, 1303 (10th Cir. 2000) (quoting United States v. McInnis, 976

F.2d 1226, 1230 (9th Cir. 1992)).

              A defendant challenging the sufficiency of the evidence

“bears a heavy burden.” United States v. Beidler, 100 F.3d 1064,

1067   (4th    Cir.   1997)   (internal   quotation   marks   and   citation

omitted). To determine if there was sufficient evidence to support


                                    - 4 -
a conviction, we consider whether, taking the evidence in the light

most favorable to the Government, substantial evidence supports the

jury’s verdict.    Glasser v. United States, 315 U.S. 60, 80 (1942).

We review both direct and circumstantial evidence and permit “the

[G]overnment the benefit of all reasonable inferences from the

facts proven to those sought to be established.”   United States v.

Tresvant, 677 F.2d 1018, 1021 (4th Cir. 1982). Witness credibility

is within the sole province of the jury, and we will not reassess

credibility.    United States v. Saunders, 886 F.2d 56, 60 (4th Cir.

1989).

          Here, there was sufficient evidence to convict Nichols on

Count Two.     First, Nichols clearly despised having Hispanics and

African-Americans living in the neighborhood.        He and Greene

frequently directed racial epithets at their non-white neighbors,

and Wilson testified that the men had frequent conversations during

which they expressed their opinion that only whites should live in

their neighborhood and, for that matter, in Bessemer City.

          Second, Nichols placed himself at the scene of the

assault on Taylor, although he denied being one of the assailants.

Third, Wilson testified that Nichols and Greene had spoken about

how they were going to teach the Taylor family a lesson and that

they later pointed at the Taylor home and laughed about how they

had “kicked his ass.”       Given these facts, a jury could have

concluded that Nichols stated his intent to harm Taylor, assaulted


                                - 5 -
him   on   May   31,   and   subsequently   boasted   about   the   assault.

Clearly, there was sufficient evidence upon which the jury could

have concluded that Nichols assaulted Taylor with the specific

intent to injure or intimidate him because he was an African-

American man living in what Nichols perceived as a white man’s

neighborhood.



                                     III

            Nichols also contends that the district court erred when

it refused his request that the jury be given a lesser-included

offense instruction on Count Two.           Section 3631(a) provides for

imprisonment of up to one year if the victim suffers no bodily

injury; the penalty increases to a maximum of ten years if bodily

injury results.        42 U.S.C. § 3631(a).       Nichols argued that a

verdict of guilty on Count Two would create a sentencing problem

under Apprendi v. New Jersey, 530 U.S. 466 (2000), because the

court would not know whether the jury had found him guilty of the

lesser offense.

            The prosecutor responded that the indictment charged

Nichols with violating the statute by assaulting Taylor, “resulting

in bodily injury,” and that there would be no Apprendi problem.

The only two choices for the jury, then, were guilty of the more

serious crime, or not guilty; it was not possible for the jury to

find Nichols guilty of the less serious offense.              The district


                                    - 6 -
court    agreed     with   the     prosecutor    and   refused     to   give     the

instruction.

            We review a district court’s decision whether to give a

jury    instruction    for   abuse    of    discretion.      United     States    v.

Kennedy, 372 F.3d 686, 698 (4th Cir. 2004).                  Refusal to give a

requested instruction is error only if (1) the instruction was

correct; (2) it was not “substantially covered by the court’s

charge to the jury;” and (3) failure to give the instruction

“seriously     impaired      the    defendant’s    ability    to    conduct      his

defense.”    United States v. Patterson, 150 F.3d 382, 388 (4th Cir.

1998).

             “A defendant is not entitled to a lesser-included offense

instruction as a matter of course.”             United States v. Wright, 131

F.3d 1111, 1112 (4th Cir. 1997).             “In order to receive a lesser-

included offense instruction, ‘the proof of the element that

differentiates the two offenses must be sufficiently in dispute

that the jury could rationally find the defendant guilty of the

lesser offense but not guilty of the greater offense.’”                    Id. at

1112.    Here, the distinguishing element was bodily injury.                There

was    absolutely    no    dispute   that    Taylor    sustained    bruises      and

soreness following the May 31 assault.




                                       - 7 -
                                IV

           Nichols’ presentence report assigned him a base offense

level of 24 because he had two prior felony convictions of either

a crime of violence or a controlled substance offense, meaning that

he was a career offender.   See U.S. Sentencing Guidelines Manual

§ 2K2.1(a)(2) (2004).   He contends on appeal that career offender

status, as well as all criminal history calculations, are factual

matters that, under Blakely v. Washington, 542 U.S. 296 (2004),

must be charged in the indictment and proven to the jury beyond a

reasonable doubt. Further, he contends for the first time that the

district court’s order that he pay restitution also violated the

Sixth Amendment under Blakely and United States v. Booker, 125 S.

Ct. 738 (2005).

           In both Booker and Blakely, the Supreme Court reaffirmed

its holding in Almendarez-Torres v. United States, 523 U.S. 224,

244 (1998), that the fact of a prior conviction need not be proven

to a jury beyond a reasonable doubt.    Booker, 125 S. Ct. at 756;

Blakely, 542 U.S. at ___, 124 S. Ct. at 2536.   Here, the record is

clear on its face, and Nichols does not contest, that he has the

two prior felony convictions that qualify him for career offender

status.*   He was sentenced in 1991 to two years in prison upon a


     *
      We note that, for purposes of U.S. Sentencing Guidelines
Manual § 2K2.1 (2001), “felony conviction means a prior adult . . .
conviction for an offense punishable by . . . imprisonment for a
term exceeding one year, regardless of whether such offense is
. . . designated as a felony and regardless of the actual sentence

                               - 8 -
plea of guilty to misdemeanor assault inflicting serious injury, in

violation of N.C. Gen. Stat. § 14-33, and in 1991 to twelve months

in prison for assault on a law officer, in violation of N.C. Gen.

Stat. § 14-33(b)(4).

          Nichols also contends that, under Booker, the jury,

rather than the district court, should have set the amount of

restitution.   Booker, Blakely, and Apprendi do not affect the

manner in which restitution is ordered.      See United States v.

Swanson, 394 F.3d 520, 526 (7th Cir. 2005); United States v.

DeGeorge, 380 F.3d 1203, 1221 (9th Cir. 2004); United States v.

Wooten, 377 F.3d 1134, 1144 n.1 (10th Cir.), cert. denied, 72

U.S.L.W. 3297 (U.S. Nov. 15, 2004).



                                V

          We accordingly affirm. We dispense with oral argument

because the facts and legal contentions are adequately presented in

the materials before the court and argument would not aid the

decisional process.



                                                          AFFIRMED




imposed.” USSG § 2K2.1, comment. (n.1). The offenses here were
punishable by imprisonment of more than one year.

                              - 9 -